office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg e01 pubwe-113519-06 uilc date may to deputy area_counsel tax exempt and government entities cc tege glgc dal- from senior technician reviewer exempt_organizations branch cc tege eoeg eo1----------------------------------------------------------------------------------- subject procedural matters related to sec_7611 follow-up examinations and delegation of authority -issue if the irs concludes at the end of an examination under sec_7611 of the internal_revenue_code that a church has intervened in a political campaign but the irs is not revoking the church's tax exempt status can the examination function refer the church to the review of operations unit for follow-up in the coming election cycle overview and sec_7611 reasonable belief rule congress added sec_7611 to the internal_revenue_code by the tax_reform_act_of_1984 by enacting sec_7611 congress intended to protect churches from undue interference from the irs and to minimize irs contacts with churches to only those necessary to insure compliance with the tax laws sec_7611 limits the time and types of contacts the irs may utilize to determine compliance sec_7611 provides that the irs may begin a church_tax_inquiry if an appropriate_high-level_treasury_official reasonably believes that the church may not qualify for tax exemption sec_7611 generally provides that a church inquiry or examination on the same or similar issues within years of the earlier inquiry or examination needs to receive higher level approval before a subsequent inquiry can begin in addition to the requirement of an appropriate high-level treasury official's 'reasonable belief ' sec_7611 and b provide that during the course of an examination or if expanding the scope of an examination pursuant to sec_7611 the irs may only examine records or activities to the extent pubwe-113519-06 in our view under sec_7611 once an inquiry or examination involving a church is closed the irs action with respect to the organization on the same issue is final and any_action with respect to any subsequent allegations must comply with the procedures of sec_7611 this includes the basic requirement under sec_7611 that irs needs a reasonable belief before it can begin a later examination of the church it is our view that the statute does not intend to permit use of the prior inquiry or examination and its outcome by itself in determining whether a reasonable belief exists regarding a subsequent allegation the fact that a church was revoked for an earlier year given a strong advisory or assessed an excise_tax does not allow us to start an inquiry several years later unless we have a reasonable belief under sec_7611 based on a subsequent allegation and information received in connection with it from a referral or from public sources if the prior allegation or the outcome of the prior examination were sufficient to establish a new reasonable belief then a single credible allegation could give the irs perpetual authority to examine a church although there is no suggestion that anyone intends to use the old allegation or examination outcome by itself to create a basis for reasonable belief the use of that information to any degree in forming a reasonable belief could be controversial given the policy underlying the statute looking to a new allegation for purposes of forming a reasonable belief for a subsequent inquiry will avoid raising questions about the legality of the inquiry under sec_7611 this approach does not mean that the official responsible for determining reasonable belief is precluded from having access to administrative files or other information about the prior audit history of the church this information is relevant in determining whether the proposed subsequent examination is on the same or a different issue than the previous examination as discussed below if it is on the same or a similar issue a higher level of review is generally required before commencing the subsequent inquiry or examination this information regarding the previous allegation and examination also assists in providing institutional consistency and may also be considered in setting priorities for_the_use_of resources if examination resources preclude inquiries in all church cases where there is a reasonable belief under sec_7611 certainly there is a risk that a church could challenge the access or use of prior audit information by the official responsible for determining reasonable belief but that is in effect questioning whether the official's determination of reasonable belief was otherwise based upon adequate or reliable information related to the new allegation in all cases where we are considering a follow-up church_tax_inquiry we believe we will satisfy the requirements of sec_7611 for opening a church_tax_inquiry if the information related to the new allegation is sufficient to support reasonable belief that an examination is warranted regardless of the church's prior audit history necessary the standard set in sec_7611 and b to determine liability or church status this requirement arguably sets a higher standard for enforcing a summons in a church case than in other summons enforcement proceedings because the irs must show that the information is 'necessary' to demonstrate a failure of compliance pubwe-113519-06 sec_7611 five year rule any_action involving a subsequent church inquiry needs to comply with the limitations on additional inquiries and examinations under sec_7611 sec_7611 generally provides that a church inquiry or examination on the same or similar issues within years of the earlier inquiry or examination needs to receive higher level approval before a subsequent inquiry can begin treas reg q a provides that the higher signature level authority is the assistant_commissioner employee_plans and exempt_organization pursuant to delegation_order rev that authority is now delegated to the division commissioner tax exempt and government entities sec_7611 provides an exception to this higher level signature requirement where the earlier inquiry or examination resulted in an adverse action including revocation or notice_of_deficiency however it is important to note that sec_7611 does not remove the need for a reasonable belief under sec_7611 to start the subsequent inquiry in determining whether a subsequent inquiry during the year period discussed above involves the same or similar issues q a provides that substantive factual issues involved in the two examinations rather than legal classifications govern whether a subsequent inquiry involves the same or similar issues it follows from q a that if the subsequent inquiry is on political campaign intervention it is not a similar issue to the earlier political campaign intervention examination unless it is factually similar to the issue in the prior examination it is our view that a subsequent inquiry is similar to the prior examination if they both involve a specific type of political campaign intervention such as voter guides a sermon or a campaign contribution it is not clear what other kinds of factual similarities would trigger the requirement for higher level approval for example if a church had been examined for implied advocacy for a candidate in a church publication and a subsequent allegation was made in a different year that the church was engaging in implied advocacy for a different candidate during a sermon a taxpayer might argue that there were similar issues even though the concrete activities are different if eo examinations has any doubt as to whether a subsequent church_tax_inquiry requires higher level approval where both the first and the second inquiries involve alleged political campaign intervention and if the volume of such cases remains very low it can elevate such a case involving subsequent inquiries during the five-year period to a higher level alternatively counsel is available to provide its opinion as to whether the issues are the same or different in specific cases sec_7611 also provides an exception from the higher level signature requirement for a subsequent inquiry where the earlier inquiry or examination resulted in after the restructuring and reform act of delegation_order rev provides that actions previously delegated to assistant commissioners et al by treasury regulations par are now delegated to division commissioner et al par pubwe-113519-06 a request by the secretary for any significant change in the operational practices of the church the statute is silent as to whether the organization must have adopted the requested changes however it was likely assumed that if the church did not reassure the irs on future compliance the church’s exemption would have been revoked it seems unlikely the authors of the statute would have anticipated closing an unagreed_case with a written advisory therefore we believe that the exception in sec_7611 is best read as applying where irs requested changes and the organization committed to make changes to its policies regarding political campaign intervention as part of the earlier inquiry or examination where in the prior examination irs concluded political campaign intervention occurred and requested changes but the church disputed the irs conclusion and irs closed the inquiry or examination with an advisory it is our view that sec_7611 does not apply although the language of the statute speaks only to the request for changes and is silent on the organization’s response we believe the organization’s acquiescence is assumed therefore we believe a higher level of review would be required if a subsequent inquiry were proposed under circumstances where the church disputed that it had violated the law in the period covered by the first exam there may also be uncertainty as to whether the exception in sec_7611 applies where the church already had language in their policies and procedures forbidding political campaign intervention and the irs requested a clarification of the interpretation of political campaign intervention as applied to the specific incident or incidents that served as the cause for the inquiry or examination it is not clear whether a request for a clarification is a request for a change again if eo examinations wants certainty in these cases it will obtain the higher level approval for the subsequent examination in sum the potential need for higher level approval arises whenever the following circumstances are present cid both the initial and the subsequent allegations involve potential political campaign intervention cid the subsequent inquiry would fall within the five-year period and cid the prior examination did not result in revocation or assessment of tax elevating the approval to the division commissioner will avoid the risk that a subsequent inquiry or examination will be challenged by the church as violating sec_7611 however that level of approval is not required if the facts in the cases are not the same or similar data collection for a possible subsequent inquiry before a subsequent inquiry can begin irs needs a reasonable belief under sec_7611 that the church is not exempt from tax or may be otherwise engaged in pubwe-113519-06 activities subject_to tax it is important to consider the scope of irs’ ability to collect any data beyond acting as a passive recipient of allegations sent to irs by third parties treas reg q a states that i nformation received by the internal_revenue_service at its request may not be used to form the basis of a reasonable belief to begin a church_tax_inquiry it is our view that this reference applies to active requests by irs to a church or an individual connected to a church for documents or information that is otherwise not generally available to the public but does not apply to the perusal of documents available to the public by irs without request to the church or individuals connected with the church we recognize that churches may argue that by taking affirmative steps to look for violations regarding whether a church is engaged in activities subject_to tax the irs is violating the underlying intent of sec_7611 we find this argument unpersuasive if the irs is not able to consider the same information and material that is available to the general_public it would be limited to remaining passive and considering only that information that is referred to it by third parties who may not necessarily be the most impartial or reliable sources the irs could not respond to information or allegations published or broadcast widely to hundreds of thousands of people in newspapers on television or on radio we view the policy of sec_7611 as prohibiting random audits and audits based on speculation or the identity of an organization without any further information presenting a credible allegation of noncompliance with the requirements for tax exemption we do not believe sec_7611 is intended to force the irs to be utterly passive in the face of information in the public domain we believe that review of publicly available documents including but not limited to newspapers public data on campaign contributions court documents and web sites on the internet does not violate sec_7611 and can be used to develop a 'reasonable belief' under sec_7611 in our view perusal of these types of sources to search for any mention of churches or a specific church does not constitute a church_tax_inquiry let alone a church_tax_examination therefore we do not believe that review of publicly available material at our own initiative or as a measure taken in response to the result of a prior examination violates any provision of sec_7611 we believe this is the case even though sec_7611 was enacted prior to widespread use of the internet the internet has become one of the most utilized methods of making information available to the general_public as a practical matter websites on the internet including a church's website are all publicly available information moreover any organization including any church that operates a website has the ability to divide the website into sections with different types of access for example the church may have a part of the site that allows unrestricted access for the public and another part of the site that is restricted with secured access for members or employees in our view for purposes of sec_7611 irs viewing of the publicly available sections of any website would be no different than its perusal of any other publicly available document furthermore we believe that viewing a church's website is entirely distinguishable from contacting the church for information by creating the website the church has made the information on pubwe-113519-06 the website freely and publicly available to all just as if it had published a newspaper advertisement or church personnel had granted an interview to a newspaper if however the irs contacts the church with questions or requests for documents or information or the irs contacts other persons with questions or requests for documents or information that are not publicly available those contacts raise sec_7611 issues similarly viewing sections of a church’s website that are not intended to be publicly available for example sections with restricted or secured access for members or employees would also raise sec_7611 issues for these reasons we do not see any legal issues arising from having the examination function refer a church that was the subject of a prior examination to the review of operations unit for follow-up in the coming election cycle as long as the follow-up is limited to reviewing publicly available material in all cases before commencing an inquiry the irs must comply with applicable sec_7611 procedures including the reasonable belief requirements of sec_7611 and the requirements of sec_7611 for higher level approval in certain cases before beginning a subsequent inquiry issue is the director exempt_organizations examinations an appropriate high- level treasury official described in sec_7611 should we anticipate difficulties in sustaining this position if we do not revise our regulation which cites the abolished position of 'regional commissioner' as the appropriate_official sec_7611 requires that an appropriate_high-level_treasury_official have a reasonable belief that a church may not be exempt from federal_income_tax before the irs may start a church_tax_inquiry a church_tax_examination is legally valid under sec_7611 if and only if the church_tax_inquiry was legally valid thus in order to establish that a church_tax_examination is legally valid the irs must be able to document that an appropriate_high-level_treasury_official had the necessary reasonable belief prior to the opening of the church_tax_inquiry on the church in question sec_7611 provides that the term appropriate high level treasury official means any delegate of the secretary whose rank is no lower than that of a principal internal revenue_officer for an internal revenue region the designation of the regional_commissioner or higher treasury official as the appropriate higher-level treasury official for purposes of sec_7611 is provided in the legislative_history to sec_7611 h_r conf_rep no 98th cong 2d sess that designation was captured in regulations that are effective for all tax inquiries and examinations beginning after date sec_301 q a sec_1001 of the internal_revenue_service restructuring and reform act of publaw_105_206 rra provides that the commissioner of internal revenue shall develop and implement a plan to reorganize the irs the plan shall eliminate or substantially modify the existing organization of the internal_revenue_service which is based on a national regional and district structure and establish organizational units pubwe-113519-06 serving particular groups of taxpayers with similar needs under the reorganized structure tax exempt and government entities are recognized as a particular group of taxpayers with similar needs congress was aware that positions within the irs would be eliminated by the reorganization it was directing the commissioner to implement and accordingly sec_1001 of rra1998 provides a savings provision sec_1001 provides that all orders determinations rules regulations and other administrative actions which are in effect at the time this section takes effect shall continue in effect according to their terms until modified terminated superseded set_aside or revoked in accordance with law this savings provision applies to keep in effect regulations that make reference to officers whose positions no longer exist the legislative_history of rra at h_r conf_rep no 105th cong 2d sess explains that t he legality of irs actions will not be affected pending further appropriate statutory changes relating to such a reorganization eg eliminating statutory references to obsolete positions although the legislative_history to the savings provision only refers to statutory changes the provision refers to orders determinations rules regulations and other administrative the service therefore interprets the savings provision liberally applying it to regulations and other published rules after rra the irs issued delegation_order rev to specify who would take the place of various officials in performing delegated functions delegation_order provides in part that actions previously delegated to regional commissioners et al by treasury regulations par are now delegated to directors compliance services field et al although there is no further delegation_order specifically addressing functions under sec_7611 the irm has been amended to designate the director exempt_organizations examinations hereinafter director as having final authority in all cases to determine whether to conduct a church_tax_inquiry and requiring the director to sign the notice of examination this position is recorded in irm based on our understanding of the duties of the director the service's decision to designate the director to replace the regional_commissioner as the irs official responsible for determining whether to conduct a church inquiry is consistent with the policies underlying sec_7611 and the accompanying regulations in effect in challenges to the director's designation as an appropriate_high-level_treasury_official are likely to try to distinguish the director from the regional_commissioner based on the former regional commissioner's complete authority within a region and the regional commissioner's proximity to the commissioner in the chain of authority as cited in the rra legislative_history above the restructuring of irs was intended to change the only delegation_order specific to church tax inquiries and examinations is delegation_order rev delegation_order concerns the authority of certain officials to hold conferences described in sec_7611 and to execute agreements under sec_7611 to suspend the periods for completing church tax inquiries or examinations delegation_order does not address who may authorize a church_tax_inquiry pubwe-113519-06 focus from geographic location and concentrate on particular taxpayer groups these objectives are achieved by assigning the duty_of determining reasonable belief to an official who has national responsibility for tax exempt_organizations including churches and oversees the examination function in which the need to determine reasonable belief arises this designation of the director enables the irs to have nationwide consistency in the administration of sec_7611 and is consistent with the statutory directives on the goals of the reorganization as a direct report the regional_commissioner had closer management proximity to the commissioner but the more appropriate criteria for identifying a comparable official is the official’s scope of authority before amendment by rra the employee retirement income security act publaw_93_406 enacted sec_7802 which created the position of assistant_commissioner employee_plans and exempt_organizations at the same time that the legislative_history of sec_7611 indicated that regional commissioners should sign the sec_7611 reasonable belief letter to begin a church_tax_inquiry the suggestion was made that the assistant_commissioner employee_plans and exempt_organizations approve any subsequent examination under the five year rule_of sec_7611 h_r conf_rep no 98th cong 2nd sess as the assistant commissioner's approval was required for opening new examinations within years of a previous examination congress believed the national perspective of the assistant_commissioner carried more weight than the geographic perspective of the regional_commissioner when it came to the administration of sec_7611 cases thus for purposes of sec_7611 the regional_commissioner was not considered a higher official than the assistant_commissioner notwithstanding his position in the management chain as a direct report to the commissioner the director is at least an equivalent position to the regional_commissioner for the purpose of approving a church inquiry or examination under sec_7611 the regional_commissioner only had regional jurisdiction and in when the position was abolished it was necessary to assign the responsibility for approving church tax inquiries to someone with comparable authority the commissioner could have assigned this responsibility to area managers because they have complete management authority within a geographic span comparable to the old regional commissioners however by designating the director who has national jurisdiction as an appropriate_high-level_treasury_official the service was in fact being more conservative than necessary as noted above the intent of the reorganization was to move irs away from geographic divisions and focus upon particular groups of taxpayers with similar needs the position of the director is well suited for this purpose having national jurisdiction over all the organizations covered by sec_7611 and able to provide consistent application to the reasonable belief standard currently there is no significant litigation risk with respect to the delegation to director the arguments laid out above for considering the director to be at an equal or higher level than the regional_commissioner following the reorganization are sound pubwe-113519-06 nevertheless whenever the sec_7611 regulations are updated next we recommend the regulations be updated to reflect this change this is a ministerial change for clarity that would not make the current delegation to the director vulnerable while the litigating risk may increase without an update to the regulations at some future date because courts may give less weight to the savings provision in sec_1001 of rra98 over time due to its temporal attributes the regulations under sec_7611 are no more vulnerable to this possibility than other regulatory provisions that refer to positions that have been eliminated the service has updated several orders determinations rules and regulations to reflect position changes resulting from the reorganization but many significant orders determinations rules regulations and other administrative actions have not been modified following the reorganization and continue to reference positions eliminated as a result of the reorganization the plan generally is to update the positions in these orders rules and regulations whenever the orders rules or regulations are next revised therefore although an update is recommended there is no urgency requiring the service to consider a regulation project before other modifications to the regulations are needed the regulations include several references to district directors and other officials whose positions no longer exist sec_301_6212-1 authorizes a district_director or director of a service_center or regional_director_of_appeals to send a notice_of_deficiency to a taxpayer if the official determines that there is a deficiency in respect of income estate or gift_tax imposed by subtitle a or b or an excise_tax imposed by chapter or similarly sec_301 a authorizes and requires the district_director to make all inquiries necessary to the determination and assessment of all taxes and sec_301_6404-1 authorizes the district_director or the director of the regional service_center to abate any assessment or any unpaid portion thereof if the assessment is in excess of the correct_tax liability although the position of district_director was eliminated with the reorganization successor positions ie area directors and territory managers continue to take actions pursuant to these regulations we acknowledge that the area director and territory managers positions have similar management and tax_administration authorities as those previously held by the district_director and therefore the redelegation of these duties is not completely analogous to the redelegation of the sec_7611 authority but as with the church_tax_inquiry these critical functions continue to be performed and are unaffected by the elimination of the position referenced in the regulation
